DETAILED ACTION
Applicant’s amendment and arguments filed November 24, 2021 is acknowledged.
Claims 1, 12, 13, 15, and 18-20 have been amended.
Claims 2, 14, and 21-25 are cancelled, and claim 26 has been newly added.
Claims 1, 3-13, 15-20, and 26 are currently pending.

Information Disclosure Statement
The information disclosure statement submitted on July 23, 2021 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou) (U.S. Patent Application Publication # 2019/0053313 A1) in view of Zhang et al. (hereinafter Zhang) (U.S. Patent # 11,122,516 B2).
Regarding claim 1, Zhou teaches and discloses an apparatus for a user equipment (UE) (wireless device, 406, figure 4), comprising: a radio frequency (RF) interface (407, figure 4); and one or more processors (408, figure 4) configured to: 
(base station, figure 4) ([0131]; [0154]; teaches determining the quality of beam pair link(s)); and in response to the beam quality for all of the BPLs being less than a first predetermined threshold ([0131]; [0154]; teaches determining that the quality of beam pair link(s) are below a threshold): 
encode Physical Random Access Channel (PRACH) data to include a beam recovery request that identifies a candidate beam of the access node ([0143]; [0195]; teaches a beam failure request (BFR-PRACH) that identifies one or more candidate beams); determine a transmit power for the beam recovery request; and send the PRACH data to the RF interface for transmission to the access node with the transmit power ([0142]; [0143]; [0195]; teaches determining the transmission power for the BFR and transmitting PRACH data with the transmission power). 
However, Zhou may not expressly disclose wherein the one or more processors are further configured to determine the transmit power based on a maximum transmit power for the UE, and a weight which is configured by a higher layer signaling. 
Nonetheless, in the same field of endeavor, Zhang teaches and suggests wherein the one or more processors are further configured to determine the transmit power based on a maximum transmit power for the UE, and a weight which is configured by a higher layer signaling (column 16, lines 38-49 and 65-67; column 17, lines 63-67; column 18, lines 7-13; teaches determining a transmit power, Ptx, based on a maximum transmit power, Pmax, and a weight/factor, (P0/α) which is configured by a higher level signaling).


Regarding claim 3, Zhou, as modified by Zhang, further teaches wherein the one or more processors are further configured to determine: the transmit power based on a path loss between the UE and the access node, a predetermined receive power for the access node that is configured by a higher layer signaling, a weight that is configured by a higher layer signaling, and a predetermined power offset ([0143]; [0188]; [0195]; teaches determining transmission power based on path loss, received power value, and power offset). 

Regarding claim 4, Zhou, as modified by Zhang, further teaches wherein the one or more processors are further configured to determine the transmit power based on a transmit power of a previous uplink signal, and a predetermined power offset ([0143]; [0162]; [0163]; teaches determining transmission power based on previous power value and power offset). 

Regarding claim 5, Zhou, as modified by Zhang, further teaches wherein the predetermined power offset is a difference between a receive power of a current receive ([0143]; [0163]; [0188]; teaches determining power offset). 

Regarding claim 6, Zhou, as modified by Zhang, further teaches wherein the predetermined power offset is a difference between a receive power of a current receive beam of the access node and a receive power of the candidate beam of the access node ([0143]; [0163]; [0195]; teaches determining power offset). 

Regarding claim 7, Zhou, as modified by Zhang, further teaches wherein the predetermined power offset is a difference between an average receive power of a subset of receive beams of the access node and a receive power of the candidate beam of the access node ([0143]; [0163]; [0195]; teaches determining power offset). 

Regarding claim 8, Zhou, as modified by Zhang, further teaches wherein the candidate beam of the access node is identified based on a time resource of the PRACH and/or a frequency resource of the PRACH ([0143]; [0195]; [0203]; teaches the candidate beam is based on PRACH resources). 

Regarding claim 9, Zhou, as modified by Zhang, further teaches wherein the time resource of the PRACH is a symbol index, a slot index, a sub frame index, or a frame index of the PRACH ([0119]; [0125]; PRACH index). 

claim 10, Zhou, as modified by Zhang, further teaches wherein the candidate beam of the access node is a beam for a Synchronization Signal (SS) block or a beam for a Channel State Information Reference Signal (CSI-RS) ([0123]; [0145]; [0151]; [0193]; teaches candidate beam for CSI-RS). 

Regarding claim 11, Zhou, as modified by Zhang, further teaches wherein the one or more processors are further configured to choose the candidate beam of the access node from a set of beams of the access node, wherein the set of beams is preconfigured by a higher layer signaling via New radio (NR) minimum system information (MSI), NR remaining minimum system information (RMSI), a NR system information block (SIB), or a radio resource control (RRC) signaling ([0123]; [0146]; RRC messages). 

Regarding claim 26, Zhou, as modified by Zhang, discloses the claimed invention, but may not expressly disclose wherein the one or more processors are configured to determine the transmit power according to the equation PTx = β*Pc,max, where PTx indicates the transmit power, Pc,max indicates the maximum transmit power for the UE, and β indicates the weight configured by higher layer signaling.
Nonetheless, Zhang further teaches and suggests wherein the one or more processors are configured to determine the transmit power according to the equation PTx = β*Pc,max, where PTx indicates the transmit power, Pc,max indicates the maximum transmit power for the UE, and β indicates the weight configured by higher layer (column 16, lines 38-49 and 65-67; column 17, lines 63-67; column 18, lines 7-13).

Claims 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (hereinafter Pan) (U.S. Patent Application Publication # 2020/0059398 A1) in view of Deenoo et al. (hereinafter Deenoo) (U.S. Patent Application Publication # 2020/0374960 A1).
Regarding claim 12, Pan teaches and discloses an apparatus, comprising: a one or more baseband processors (118, figure 1B) configured to: 
determine beam quality for one or more beam pair links (BPLs) between a device and an access node (base station/gNB, figures 1A-D) ([0119]; [0120]; teaches determining beam quality for BPLs); 
select, in response to the beam quality for all of the BPLs being less than a first predetermined threshold ([0119]; [0120]; teaches determining beam quality for BPLs are below a threshold), a channel from a Physical Random Access Channel (PRACH) and a Physical Uplink Control Channel (PUCCH) for transmission of a beam recovery request that identifies a candidate beam of the access node; and encode the beam recovery request for transmission via the selected channel ([0004]; [0122]; [0123]; teaches transmitting a beam failure recovery request via a channel from a PRACH or PUCCH resources).
However, Pan may not expressly disclose wherein the one or more baseband processors are further configured to: determine whether the candidate beam of the access node and a current receive beam of the access node is within a same group 
Nonetheless, in the same field of endeavor, Deenoo teaches and suggests wherein the one or more baseband processors are further configured to: determine whether the candidate beam of the access node and a current receive beam of the access node is within a same group which is preconfigured by a higher layer signaling; select the PRACH when it is determined that the candidate beam and the current receive beam is within the same group; and select the PUCCH when it is determined that the candidate beam and the current receive beam is not within the same group ([0095]; [0096]; [0097]; [0104]; teaches determining whether the candidate beam and current beam are within the same beam set and using PRACH for transmission of a beam recovery request or using PUCCH for transmission of a beam recovery request; [0107]; [0114]; [0125]; [0126]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether the candidate beam and current beam are within the same beam set and using PRACH for transmission of a beam recovery request or using PUCCH for transmission of a beam recovery request as taught by Deenoo with the method and apparatus as disclosed by Pan for the purpose of managing beam failure recovery, as suggested by Deenoo.

claim 13, Pan, as modified by Deenoo, further teaches wherein the one or more baseband processors are further configured to: determine a Reference Signal Receiving Power (RSRP) of a reference signal received from the access node; select the PRACH when the RSRP is higher than a second predetermined threshold; and select the PUCCH when the RSRP is lower than the second predetermined threshold ([0119]; [0120]; [0122]; [0123]; [0126]; teaches determining beam quality associated with a received power and selecting PRACH or PUCCH based on the quality being above or below a threshold). 

Regarding claim 15, Pan, as modified by Deenoo, further teaches wherein the beam recovery request is transmitted via the PUCCH, and the one or more baseband processors are further configured to identify the candidate beam of the access node based on a candidate beam index carried by the PUCCH ([0004]; [0122]; [0123]; teaches identifying candidate beams). 

Regarding claim 16, Pan, as modified by Deenoo, further teaches wherein the candidate beam index is a beam index of a beam for a Synchronization Signal (SS) block or a beam index of a beam for a Channel State Information Reference Signal (CSI-RS) ([0003]; [0004]; [0120]; SSB/CSI-RS). 

Regarding claim 17, Pan, as modified by Deenoo, further teaches wherein the beam index of the beam for the SS block is a timing index carried by a Demodulation Reference Signal (DMRS) of a Physical Broadcast Channel (PBCH) of the SS block, ([0003]; [0004]; [0097]; [0120]). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (hereinafter Wang) (U.S. Patent Application Publication # 2019/0387488 A1) in view of Deenoo et al. (hereinafter Deenoo) (U.S. Patent Application Publication # 2020/0374960 A1), and further in view of Harada et al. (hereinafter Harada) (U.S. Patent Application Publication # 2020/0145981 A1).
Regarding claim 18, Wang teaches and discloses method, comprising: encoding a Synchronization Signal (SS) block (SS block) for transmission to a user equipment (UE) (terminal device, figures 1 and 13); decoding a message received from the UE in response to the SS block, wherein the message identifies one or more beam indexes (time index) of one or more beams of an access node for the SS block ([0010]; [0013]; [0063]; [0075]; [0076]; teaches a network device transmitting a SS block to a terminal device and receiving a signal indicating a time index of one or more beams). 
However, Wang may not expressly disclose wherein the message identifies one or more beam indexes of one or more beams of an access node for the SS block, wherein the message is received from the UE over a Physical Random Access Channel (PRACH) when it is determined that that a candidate beam from the one or more beams of the access node and a current receive beam of the access node are within a same group, and wherein the message is received from the UE over a Physical Uplink Control 
Nonetheless, in the same field of endeavor, Deenoo teaches and suggests wherein the message identifies one or more beam indexes of one or more beams of an access node for the SS block, wherein the message is received from the UE over a Physical Random Access Channel (PRACH) when it is determined that that a candidate beam from the one or more beams of the access node and a current receive beam of the access node are within a same group, and wherein the message is received from the UE over a Physical Uplink Control Channel (PUCCH) when it is determined that the candidate beam and the current receive beam are not within the same group ([0095]; [0096]; [0097]; [0104]; teaches determining whether the candidate beam and current beam are within the same beam set and using PRACH for transmission of a beam recovery request or using PUCCH for transmission of a beam recovery request; [0107]; [0114]; [0125]; [0126]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether the candidate beam and current beam are within the same beam set and using PRACH for transmission of a beam recovery request or using PUCCH for transmission of a beam recovery request as taught by Deenoo with the method and apparatus as disclosed by Wang for the purpose of managing beam failure recovery, as suggested by Deenoo.

Nonetheless, in the same field of endeavor, Harada teaches and suggests updating a configuration of a Channel State Information Reference Signal (CSI- RS) based on the decoded message ([0069]; [0070]; [0077]; [0078]; teaches updating a CSI-RS configuration based on the associated SS block indices).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating a CSI-RS configuration based on the associated SS block indices as taught by Harada with the apparatus as disclosed by Wang, as modified by Deenoo, for the purpose of providing proper configuration of RRM measurements, as suggested by Harada.

Regarding claim 19, Wang, as modified by Deenoo and Harada, further teaches wherein each of the beam indexes is a timing index carried by a Demodulation Reference Signal (DMRS) of a Physical Broadcast Channel (PBCH) of the SS block ([0010]; [0013]; [0076]; time index carried by DMRS of PBCH). 

Regarding claim 20, Wang, as modified by Deenoo and Harada, further teaches wherein the message is received via a Physical Uplink Control Channel (PUCCH), a Medium Access Control (MAC) Control Element (CE), or a Radio Resource Control (RRC) signaling received from the UE ([0147]; RRC signaling).

Response to Arguments
Applicant's arguments with respect to claims 1, 3-13, 15-20, and 26 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 4, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477